           Case 1:20-cr-00411-RA Document 38 Filed 03/08/21 Page 1 of 2

NECHELES LAW LLP
ATTORNEYS AT LAW

535 5th Avenue, 4th Floor
NEW YORK, N.Y. 10017
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646


                                                 March 6, 2021

Via ECF
                                                                         Application granted.
Hon. Ronnie Abrams
United States District Court
                                                                         SO ORDERED.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                          _____________________
New York, NY 10007                                                       Ronnie Abrams, U.S.D.J
                                                                         March 8, 2021
               Re: United States v. Shmuel Abraham, 20-cr-411-RA

Dear Judge Abrams:

       We write, on behalf of our client Shmuel Abraham, to respectfully request
permission for Mr. Abraham to travel to Florida from March 22 until April 7, to
celebrate there the upcoming Passover holiday.

       Mr. Abraham was arrested last year and charged with Wire Fraud, 18 U.S.C. §
1343, and Monetary Transactions Involving Crime Proceeds, 18 U.S.C. § 1957(a), related
to an Amazon business he was running. He was released on a $2 million personal-
recognizance bond, secured by his house and $50,000 in cash, and co-signed by three
FRPs. Dkt. # 34. He also surrendered his and his wife’s passports. His travel is restricted
to SDNY and EDNY. Id.

       Last year, before the onset of the pandemic, Mr. Abraham contracted to rent a
home in Four Corners, Florida, where he planned on staying for the Passover holiday.
After the pandemic began, and he could not use the home last spring, the owner agreed
that he could re-book for this year and not lose his deposit. Mr. Abraham therefore
requests permission from the Court to travel to Florida, with his wife and child, for the
upcoming Passover holiday. Due to the pandemic, Mr. Abraham would also prefer to
drive down to Florida than fly there.

        Passover this year begins March 26 and ends on April 4. Mr. Abraham would
like to start driving down on March 22 (so as to give him adequate time to arrive and
then prepare for the holiday) and return to New York by April 7. If this request is
granted, we will provide Mr. Abraham’s pre-trial officer with the location of the home
Mr. Abraham rents and well as any other information he requests.
         Case 1:20-cr-00411-RA Document 38 Filed 03/08/21 Page 2 of 2

NECHELES LAW LLP


      I have spoken to both Pretrial Services and the U.S. Attorney’s Office and neither
has any objection to this request.



                                               Sincerely,

                                                 /s/
                                               Gedalia M. Stern

cc: AUSA Jilan Kamal (via ECF)




                                           2
